Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 August 30, 2016

The Court of Appeals hereby passes the following order:

A16A1439. STAPLETON v. BUTLER et al.

      This Court granted the application for discretionary appeal filed by Francois
D. Stapleton, seeking review of the superior court’s order affirming the Department
of Labor Board of Review’s decision to deny her unemployment benefits. Following
our review of the record, applicable case law and statutory provisions, we have
determined that the application was improvidently granted.
      The order granting the application is therefore vacated, and the appeal is
accordingly DISMISSED.1



                                      Court of Appeals of the State of Georgia
                                                                           08/30/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
       See generally Rollins v. Rollins, 266 Ga. 597 (468 SE2d 384) (1996); Vulcan
Materials Co. v. Upshaw, 197 Ga. App. 604 (399 SE2d 584) (1990); Morgan v. Gen.
Motors Acceptance Corp., 167 Ga. App. 404 (307 SE2d 137) (1983).